Citation Nr: 0025228	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness in the original amount of $21,373.97.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran's periods of active service are not of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 decision of the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises (Committee), located at the Houston, Texas, 
Regional Office (RO), which denied waiver of recovery of an 
indebtedness in the original amount of $21,373.97 holding 
that it would not violate the principles of equity and good 
conscience to require collection of the debt.  

This matter was before the Board in July 1999 at which time 
it was remanded for additional development.  In compliance 
with the Remand's directives the Committee attempted to 
contact the veteran; however, correspondence addressed to the 
veteran's last known address was returned by the U.S. Postal 
Service as undeliverable.  Additional attempts to ascertain a 
current address were unsuccessful.  Therefore, the Board 
finds that the requested development has been completed to 
the extent possible and the Board will now conduct appellate 
review of this matter based on the evidence of record.


FINDINGS OF FACT

1.  In March 1986, the veteran and his wife financed the 
purchase of a house located in Kerrville, Texas, with a VA 
guaranteed loan of $51,459.00.  

2.  A notice of default received by VA in January 1991 noted 
that the first default was on November 1, 1990, due to the 
veteran's mismanagement of money and failure of a prospective 
buyer to qualify.  The notice indicated that the veteran had 
indicated in December 1990 he could not make payments.

3.  Attempts to reinstate the loan were not successful 
necessitating foreclosure sale of the subject property in 
June 1991, resulting in a loan guaranty indebtedness in the 
amount of $21,373.97.

4.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

5.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

6.  The evidence shows that the veteran was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

7.  The evidence in this case does not show that the veteran-
debtor would be denied the basic necessities of life as a 
result of collection of the outstanding loan guaranty 
indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964 (1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts in this case are as follows:  In March 
1986, the veteran and his wife financed the purchase of a 
house in Kerrville, Texas, using a VA guaranteed home 
mortgage loan.  38 U.S.C.A. §§ 3701 et seq. (West 1991 & 
Supp. 2000).  The amount of the loan was $51,459.  A "Notice 
of Default" was received by VA in January 1991, which noted 
that the first default was on November 1, 1990; the notice 
indicated that both the veteran and his spouse were employed 
and that the reason for default was "mismanagement of 
money".  It was also noted that the veteran had contacted 
the mortgage company by telephone in December 1990 and 
indicated he was attempting to sell the property.  

This default was never cured, and foreclosure liquidation 
proceedings were initiated by the noteholder.  In March 1991, 
the veteran's wife submitted a statement to VA requesting a 
compromise sale of the subject property, due to their 
inability to continue to make the mortgage payments.  She 
indicated that the veteran was working outside of Kerrville 
which necessitated upkeep on two households which had become 
too much of a financial burden.  Furthermore, their son was 
currently a senior in high school and they had found "the 
current cost of everything this year is beyond our 
expectations."  

The veteran's request for a compromise agreement was rejected 
in April 1991 as not in VA's best interests due to the 
earnest money contract offer being less than the market value 
determined by the liquidation appraisal.  It was also noted 
that the veteran (seller) did not have the funds to pay the 
required closing costs, and the VA could not absorb the 
closing expenses.  The veteran requested reconsideration of 
his compromise request on June 3, 1991, citing the facts that 
the proposed buyer had agreed to pay an additional $1,000 of 
closing costs and the realtors would forego their closing 
commissions.  However, the VA again refused the offer as not 
in VA's best interest due to the claim payable on the 
compromise being greater than the claim payable on 
foreclosure.  The property was subsequently sold at a 
foreclosure sale on June 4, 1991.  Thereafter, the noteholder 
filed a claim under the loan guaranty, and following analysis 
of the account and claim, VA paid the claim under the terms 
of the obligation.

The home was resold in July 1992 for a purchase price of 
$35,000.  The veteran was found responsible for the 
outstanding loan guaranty indebtedness of $21,587.69 and 
collection efforts were initiated.  The veteran filed a claim 
for waiver in April 1993.  The veteran contended in his 
request for waiver that he tried to sell the property; 
however, he was unsuccessful due to problems with the 
mortgage company.  

A May 1993 Financial Status Report (FSR) indicated that the 
veteran and his wife were both currently employed with a 20-
year-old son; assets of household goods, a travel trailer, 
and a 1988 automobile; over $2,500 in installment debts, 
although none was past due; and monthly income which exceeded 
expenses by $225.88.  

By decision dated October 1993, the Committee denied the 
veteran's request for waiver of indebtedness.  While the 
Committee found no evidence of bad faith, fraud or 
misrepresentation, the Committee determined that the veteran 
was at fault in the creation of the debt and that collection 
of the outstanding indebtedness would not be against the 
standard of equity and good conscience.  This appeal 
followed.  

In response to a request for additional information, the 
veteran in April 1994, submitted a statement that he had 
continued to occupy the subject property until June 1, 1991.  
He also submitted another FSR, and other documentation of 
current expenses.  On the FSR, he indicated that the combined 
monthly net income of he and his wife was $2,168.32; their 
total monthly expenses were $1,446.75, with a balance of 
$721.57 remaining each month.  They had over $2,500 in 
installment debt; however, none was past due.  The veteran 
noted that his son was planning to attend college, beginning 
in July 1994, and the anticipated costs of tuition and books 
was approximately $4,740.00 per term.  The veteran also 
submitted copies of his federal tax returns for the years 
from 1988 through 1993.

The Committee continued the denial of waiver of indebtedness 
and issued a statement of the case in June 1994, which set 
forth the reasons for the decision.

In his substantive appeal submitted in August 1994, the 
veteran presented additional factors in support of his 
contention that he was not financially able to make the 
monthly mortgage payments after November 1990.  He indicated 
that he had moved to Dallas, Texas, in November 1988 to care 
for his father.  He then lost his job in Dallas in February 
1989.  From July 1989 he was employed at Laughlin Air Force 
Base; thus he was essentially maintaining two households from 
July 1989 to June 1990.  He was also supporting his father 
until his death in August 1990.  

In October 1994 and again in November 1994, the RO requested, 
in writing, that the veteran submit additional documentation 
concerning his employment from 1988 to 1993, the termination 
of his employment, and the death of his father.  He was also 
asked to explain, in writing, how he managed to maintain the 
mortgage payments while residing outside of Kerrville, Texas, 
and supporting his father from November 1988, to August 1990, 
and yet could not maintain the mortgage payments as of 
November 1, 1990, four months after the death of his father.  
The veteran failed to respond to these inquiries.

In September 1997, the veteran submitted a letter in which he 
indicated that he had resigned from his employment at 
Laughlin Air Force Base in August 1997, due to emotional and 
physical problems.  He also stated that his wife had died 
unexpectedly in June 1995.  He was currently still paying the 
funeral expenses.  Due to his loss of income and dim 
prospects for future employment, he again requested waiver of 
his indebtedness.

As noted above, the Board remanded this case in July 1999, in 
order that the RO might obtain additional documentation as to 
the veteran's current financial status.  However, following 
attempted completion of the requested development, which was 
negated by the veteran's failure to cooperate, the Committee 
returned the case to the Board for appellate review.

Analysis

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the indebtedness and 
thus, consideration of waiver of recovery of the debt under 
the standard of equity and good conscience is not precluded 
by law.  In this respect, the Board found no evidence of a 
willful intent on the part of the veteran to seek an unfair 
advantage.  However, the Board finds no circumstance that 
would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the 
loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the veteran on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the veteran was unjustly enriched.  
Accordingly, consideration must be given to the remaining 
elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the veteran was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in November 1990 
and this default was never cured.  In addition, he continued 
to reside in the house until the foreclosure sale in June 
1991.  Although he has alleged financial difficulties at the 
time of his default, the objective evidence of record does not 
support this contention.  However, regardless of any real or 
potential difficulties which may have arose then or 
subsequently, such situation did not abrogate the underlying 
legal responsibilities pertinent to the loan or resulting 
indebtedness and, therefore, will not serve to mitigate the 
degree of fault shown in this case.  A finding of fault under 
the standard of equity and good conscience does not require 
malice aforethought or bad faith.  The Board only needs to 
find that the veteran's actions that were within his control 
caused or contributed to the default; while he attempted to 
sell the house and offer VA a compromise, which was rejected 
as not in the best interests of the government due to the 
offer price being lower than the appraised market value, he 
nevertheless allowed the property to go into default by 
foregoing payment on the mortgage before he could legally 
divest himself of the property.  And notwithstanding his 
expressed personal and financial problems since the 
foreclosure, the veteran has presented no credible reasons to 
explain away his fault in the creation of the loan guaranty 
debt.  For the reasons enunciated in this decision, the Board 
finds that he alone was at fault in the creation of the debt.

Regarding undue hardship, the Board notes that diligent 
efforts undertaken by the RO to obtain additional and more 
up-to-date information concerning the veteran's current 
financial status has proven entirely unsuccessful.  Of record 
are his FSR's dated in May 1993 and April 1994, but the Board 
remanded this case in July 1999 because the veteran indicated 
subsequent to the submission of those reports that his 
employment and financial status had changed, a likely 
situation given the passage of time and the reported death of 
his wife.  However, as of the date of this decision, the 
veteran has not responded to numerous requests to submit any 
updated financial information.  The element of "undue 
hardship" is invoked only where the collection of the debt 
would seriously impair the veteran-debtor's ability to 
"provide his/her family with the basic necessities of 
life."  See VBA CIRCULAR 20-90-5 (February 12, 1990).  In 
view of the veteran's apparent lack of cooperation with 
regards to this matter, the Board finds that any express or 
implied contentions on appeal concerning his inability to pay 
back the indebtedness without hardship, even if believed, 
without more recent corroborating financial or employment 
information, are insufficient to show that he will be denied 
the basic necessities of life as a result of collection of 
the outstanding indebtedness and therefore, the element of 
undue hardship is not dispositive to the outcome of this 
case.  In this case, there is simply no current evidence 
which shows that he would be denied these necessities by 
paying off this debt in reasonable monthly installments.  The 
veteran-debtor is reminded that he is expected to accord a 
government debt the same regard given to any other debt.  On 
these facts, the Board finds that the element of undue 
hardship is not shown in this case to justify a waiver of the 
debt.  The Board finds no other equitable consideration that 
would apply favorably to the veteran warranting waiver of 
recovery of the loan guaranty indebtedness.  

Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness is not in order, based on the standard 
of equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


